Citation Nr: 0327045	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  02-08 800A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a rating in excess of 60 percent for chronic 
bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from June 1961 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that rating decision, the RO granted 
an increased rating from 30 to 60 percent for the veteran's 
service-connected chronic bronchitis.  The veteran's 
disagreement with the 60 percent rating led to this appeal.  

Review of the record shows that in his notice of disagreement 
with the 60 percent rating the veteran stated that his 
service-connected bronchitis and its progressive and 
destructive effect on his health prevented him from working 
at any vocation for any length of time.  In addition, the 
veteran stated that he had other chronic and acute conditions 
that had been caused and aggravated by his pulmonary 
disability.  These statements indicate that the veteran may 
be seeking secondary service connection for various 
disabilities and that he has raised the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability (TDIU).  In this regard, the 
Board notes that in a rating decision dated in May 2002, the 
RO found that permanent and total disability for pension 
purposes exists based on the veteran's chronic bronchitis 
rated as 60 percent disabling and his inability to secure or 
follow substantially gainful occupation as the result of such 
disability.  The RO should clarify whether, and for what 
disability, the veteran is seeking secondary service 
connection and take additional action as appropriate.  In 
addition, the Board refers the TDIU claim to the RO for 
action.  


REMAND

In February 2003, pursuant to provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002), as then in effect, the Board undertook 
additional development of the veteran's claim of entitlement 
to a rating in excess of 60 percent for his chronic 
bronchitis.  As part of that development, in a letter dated 
in April 2003, the Board requested that the veteran identify 
health care providers and complete authorization forms so 
that the Board could request identified medical records.  The 
Board informed the veteran that if he wished to do so, he 
could get those records and send them to the Board.  In the 
letter, the Board requested that the veteran complete the 
enclosed forms as soon as possible, preferably within 30 days 
of the date of the letter.  

Since that time, evidence added to the record includes VA 
outpatient records dated in August 2001 and from May 2003 to 
June 2003 and the report of a June 2003 VA pulmonary function 
study requested by the Board.  

In a May 1, 2003, decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with amendments to 38 C.F.R. § 20.1304, it allows the Board 
to consider additional evidence requested from a claimant by 
VA without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, while additional evidence 
has been received at the Board, the veteran has not been 
notified of the necessity of a waiver of RO consideration of 
evidence provided directly to the Board without RO review.  
Since the regulation allowing the Board to proceed under 
those circumstances has been held to be invalid, a remand is 
required.  

As noted above, the claims file now contains the results of a 
June 2003 pulmonary function study requested by the Board.  
The Board notes that the value for Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
SB) was 18 percent of the predicted value, which satisfies 
the criteria for a 100 percent rating for chronic bronchitis.  
It is, however, unclear from the narrative pulmonary function 
test report as to whether the reported DLCO SB value may be 
attributed to the veteran's service-connected chronic 
bronchitis.  In this regard, the narrative states, "[l]ow 
DLCO suggests emphysema, interstitial disease or pulmonary 
vascular obstruction, findings are consistent with poor 
effort or with neuromuscular disease."  It is the opinion of 
the Board that further clarification regarding the test 
results should be obtained.  In addition, the examination 
report does not include responses to specific questions and 
requests for opinions the Board made regarding the veteran's 
service-connected chronic bronchitis.  It appears that there 
was no clinical examination, which would have been required 
to answer the questions posed by the Board.  Such should be 
accomplished.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate his claim as well as his 
and VA's obligation in obtaining that 
evidence.  

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  The RO should obtain and associate 
with the claims file all outpatient 
records and any hospital summaries for 
the veteran from the VA Chicago Health 
Care System, West Side Division, dated 
from June 2003 to the present.  

3.  Thereafter, the RO should arrange for 
VA examination of the veteran to 
determine the severity of his service-
connected chronic bronchitis.  The 
examiner should be requested to provide 
clarification regarding the results of 
the June 2003 pulmonary function tests or 
order new tests, if necessary.  After 
review of pulmonary function test results 
and clinical examination of the veteran, 
the examiner should be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that the DLCO SB value 
obtained on pulmonary function testing is 
attributable to the veteran's service-
connected chronic bronchitis.  The 
examiner must state explicitly whether 
the veteran requires outpatient oxygen 
therapy and must also state explicitly 
whether or not the following are present:  
cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute 
respiratory failure.  With respect to 
each of the above conditions found to be 
present, the examiner should provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the condition is due to the 
veteran's service-connected chronic 
bronchitis.  In addition, the examiner 
should provide an opinion as to whether 
the severity of the veteran's chronic 
bronchitis would markedly interfere with 
employment or would prevent him from 
obtaining or maintaining substantially 
gainful employment.  The claims file must 
be provided to the examiner for review of 
pertinent documents.  

4.  After the development requested above 
has been completed and any additional 
development deemed necessary by the RO 
has been accomplished, the RO should 
review the record and readjudicate 
entitlement to a rating in excess of 60 
percent for chronic bronchitis.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case that addresses all evidence 
added to the record since the June 2002 
statement of the case.  The veteran and 
his representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


